 1   McGREGOR W. SCOTT
     United States Attorney
 2   JASON HITT
     KEVIN C. KHASIGIAN
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:17-CR-00143-JAM
12                 Plaintiff,
                                                           PRELIMINARY ORDER OF
13          v.                                             FORFEITURE
14   JASON COSTA,
15                 Defendant.
16

17          Based upon the entry of plea and the stipulation and application for preliminary order of

18 forfeiture entered into between plaintiff United States of America and defendant Jason Costa, it is

19 hereby ORDERED, ADJUDGED AND DECREED as follows:

20          1.     Pursuant to 21 U.S.C. § 853(a), defendant Jason Costa’s interest in the following

21 property shall be condemned and forfeited to the United States of America, to be disposed of

22 according to law:

23                 a.      Approximately $26,456.00 in U.S. Currency
24          2.     The above-listed property constitutes property involved in and/or property
25 traceable to violations of 21 U.S.C. § 841(a)(1).

26          3.     Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized to
27 seize the above-listed property. The aforementioned property shall be seized and held by the United

28
                                                       1
                                                                                Preliminary Order of Forfeiture
 1 States, in its secure custody and control.

 2            4.    a.      Pursuant to 21 U.S.C. § 853(n) and Local Rule 171, the United States shall

 3 publish notice of the order of forfeiture. Notice of this Order and notice of the Attorney General’s

 4 (or a designee’s) intent to dispose of the property in such manner as the Attorney General may direct

 5 shall be posted for at least thirty (30) consecutive days on the official internet government forfeiture

 6 site www.forfeiture.gov. The United States may also, to the extent practicable, provide direct

 7 written notice to any person known to have alleged an interest in the property that is the subject of

 8 the order of forfeiture as a substitute for published notice as to those persons so notified.

 9                  b.      This notice shall state that any person, other than the defendant, asserting a

10 legal interest in the above-listed property, must file a petition with the Court within sixty (60) days

11 from the first day of publication of the Notice of Forfeiture posted on the official government

12 forfeiture site, or within thirty (30) days from the receipt of direct written notice, whichever is

13 earlier.

14            5.    If a petition is timely filed, upon adjudication of all third-party interests, if any, this

15 Court will enter a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(a), in which all interests will

16 be addressed.

17            SO ORDERED this 22nd day of March, 2019.

18

19
                                                              /s/ John A. Mendez______________
20                                                            JOHN A. MENDEZ
                                                              United States District Court Judge
21

22

23

24

25

26

27

28
                                                          2
                                                                                     Preliminary Order of Forfeiture
